     Case 3:16-cv-02575-TWR-MSB Document 192 Filed 10/02/20 PageID.4802 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     ERIC BIDWELL, et al.,                               Case No.: 16-CV-2575 TWR (MSB)
12                                       Plaintiffs,
                                                           ORDER GRANTING DEFENDANTS’
13     v.                                                  JOINT MOTION REQUESTING
                                                           LEAVE OF COURT TO FILE
14     COUNTY OF SAN DIEGO, et al.,
                                                           NOTICE OF SUPPLEMENTAL
15                                    Defendants.          AUTHORITY
16
                                                           (ECF No. 191)
17
18           Presently before the Court is Defendants’ Joint Motion Requesting Leave of Court
19     to File Notice of Supplemental Authority (“Defs.’ Joint Mot.,” ECF No. 191), which seeks
20     “to bring to this Court’s attention a new Southern District opinion issued by Judge Cynthia
21     Bashant in Cervantes v. Zimmerman, Case No[s]. 17-cv-01230-BAS-AHG and 18-cv-
22     01062, 2020 WL 5759752 (S.D. Cal. September 28, 2020).” (Defs.’ Joint Mot. at 1.)
23     Defendants acknowledge that the Cervantes order was cited in the Wilson Plaintiffs’ final
24     reply brief, (see Defs.’ Joint Mot. at 2); accordingly, further “notice” is not required.
25     Nonetheless, the Court GRANTS Defendants’ Joint Motion. Defendants therefore MAY
26     ///
27     ///
28     ///

                                                       1
                                                                              16-CV-2575 TWR (MSB)
     Case 3:16-cv-02575-TWR-MSB Document 192 Filed 10/02/20 PageID.4803 Page 2 of 2



 1     FILE a single, three-page notice of supplemental authority addressing the applicability of
 2     the Cerevantes order to their pending motions for summary judgment.
 3           IT IS SO ORDERED.
 4
 5     Dated: October 2, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                              16-CV-2575 TWR (MSB)
